DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Allowable Subject Matter
Claim(s) 1-20 are allowed over the prior art of record.

The closest prior art of record is US 20180273046 (“Berntorp”),  US 20170123419 (“Levinson”), US 20190130659 (“Ide”), and US 20210370980 (“Ramamoorthy”).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see pages 14-16, filed 07/14/2022, with respect to the claims have been fully considered and are persuasive.  

The primary prior art reference Berntorp discloses an invention that provides a motion model of the vehicle relating the control inputs to the vehicle with the state of the vehicle and a measurement model of the vehicle, wherein the motion model of the vehicle is a combination of a deterministic component of the motion and a probabilistic component of the vehicle. Berntorp further discloses an invention that defines the motion of the vehicle as a function of time, wherein the probabilistic motion model includes the parameters having an uncertainty and defines disturbance on the motion of the vehicle and wherein the measurement model relates the measurements to the state of the vehicle, and Berntorp discloses iteratively updating a probability distribution of the state of stiffness until a termination condition is met. Berntorp does not explicitly disclose the invention as a whole including selecting, by the controller system, a subset of data points from a plurality of data points pertaining to the first set of input data and the actual output data, wherein the subset of data points is selected based on a proximity of the subset of the data points to existing data points used for calculating the posterior distribution; and updating, by the controller system, the trained model with the subset of data points, wherein the updating comprises recalculating the posterior distribution using the subset of data points to generate an updated posterior distribution.


The next prior art reference Levinson teaches an invention that provides updating policy data for a fleet that may be accessed to implement candidate trajectory determinations at a future time when an event to avoid or otherwise mitigate the effects of the event on operation of the autonomous vehicle. The updated policy data may be accessed by a planner to compute candidate trajectories, to compare the candidate trajectories with candidate trajectories, and select, for example, based on confidence levels which candidate trajectory to select for guiding the path of the autonomous vehicle. Levinson teaches that the updated policy data may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories be rejected in favor of candidate trajectories because candidate trajectories avoid the possibility of contact with the potholes.  Levinson does not explicitly teach the invention as a whole including selecting, by the controller system, a subset of data points from a plurality of data points pertaining to the first set of input data and the actual output data, wherein the subset of data points is selected based on a proximity of the subset of the data points to existing data points used for calculating the posterior distribution; and updating, by the controller system, the trained model with the subset of data points, wherein the updating comprises recalculating the posterior distribution using the subset of data points to generate an updated posterior distribution.

The primary prior art reference Ide teaches an invention that provides an asset maintenance framework for maintaining health of a fleet of assets.  Ide teaches collective anomaly detection that provides for a more accurate maintenance planning for the fleet or assets and implement techniques for multi-task learning of Gaussian graphical models.  Ide does not explicitly teach the invention as a whole including selecting, by the controller system, a subset of data points from a plurality of data points pertaining to the first set of input data and the actual output data, wherein the subset of data points is selected based on a proximity of the subset of the data points to existing data points used for calculating the posterior distribution; and updating, by the controller system, the trained model with the subset of data points, wherein the updating comprises recalculating the posterior distribution using the subset of data points to generate an updated posterior distribution.


The next prior art reference Ramamoorthy teaches an invention that provides a system that can navigate an encountered driving scenario safely and effectively wherein, given a set of possible goals for an observed car and a sequence of past basic maneuvers executed by the car, a posterior distribution over the goals can be computed using a process of inverse planning.  Ramamoorthy does not explicitly teach the invention as a whole including selecting, by the controller system, a subset of data points from a plurality of data points pertaining to the first set of input data and the actual output data, wherein the subset of data points is selected based on a proximity of the subset of the data points to existing data points used for calculating the posterior distribution; and updating, by the controller system, the trained model with the subset of data points, wherein the updating comprises recalculating the posterior distribution using the subset of data points to generate an updated posterior distribution.

Regarding Claims 1, 8, and 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
obtaining, by a controller system of an autonomous vehicle, a first set of sensor data providing a representation of operation of the autonomous vehicle in a worksite environment, wherein the first set of sensor data includes input data used for control of the autonomous vehicle during operation of the autonomous vehicle in the work-site environment; 
estimating, by a trained model comprising a Gaussian process, a first set of output data based on the first set of sensor data and a posterior distribution, wherein the Gaussian process of the trained model defines the posterior distribution over one or more functions that define a relationship between independent variables and dependent variables for operation of the autonomous vehicle in the worksite environment, wherein the independent variables are input data for control of the autonomous vehicle during operation of the autonomous vehicle in the work-site environment, and wherein the dependent variables are output data of the autonomous vehicle in the work-site environment achieved as a result of the input data for the control of the autonomous vehicle; 
controlling, by the controller system, one or more operations of the autonomous vehicle in the worksite environment using a first set of input data, wherein the first set of input data is derived from the first set of sensor data and the first set of output data; 
obtaining, by the controller system, actual output data observed from the one or more operations of the autonomous vehicle in the worksite environment; 
selecting, by the controller system, a subset of data points from a plurality of data points pertaining to the first set of input data and the actual output data, wherein the subset of data points is selected based on a proximity of the subset of the data points to existing data points used for calculating the posterior distribution; and 
updating, by the controller system, the trained model with the subset of data points, wherein the updating comprises recalculating the posterior distribution using the subset of data points to generate an updated posterior distribution, and wherein the Gaussian process of the updated trained model defines the updated posterior distribution over one or more functions that define the relationship between the independent variables and the dependent variables for the operation of the autonomous vehicle in the worksite environment.

Claims 2-7, 9-14, 16-20 depend from Claims 1, 8, and 15 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668